Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 11, 2016

                                       No. 04-12-00721-CV

PHILADELPHIA INDEMNITY INSURANCE COMPANY a/s/o Mirsan, L.P., d/b/a Sienna
                         Ridge Apartments,
                             Appellant

                                                  v.

                                        Carmen A. WHITE,
                                            Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-16235
                            Honorable Peter Sakai, Judge Presiding


                                          ORDER
Sitting:       Sandee Bryan Marion, Chief Justice
               Marialyn Barnard, Justice
               Luz Elena D. Chapa, Justice


       On May 13, 2016, the Texas Supreme Court issued its opinion in Philadelphia Indemnity
Insurance Co. v. White. On June 24, 2016, the Court issued its mandate. The Supreme Court
remanded the cause to this court “for consideration of [White’s] remaining defenses to contract
enforcement.”

        If appellant wishes to file a supplemental brief on remand, it must do so no later than
July 26, 2016. If appellant wishes to rely on the original brief filed in this cause, appellant must
notify this court in writing no later than July 26, 2016. Appellee shall have fifteen days
following the filing of appellant’s brief or notification of reliance on appellant’s original brief in
which to either file her supplemental brief on remand or notify this court in writing that she
wishes to rely on her original brief filed in this cause. The case will then be submitted for
consideration by this court.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court